Citation Nr: 9911379	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for chloracne due to 
herbicide exposure.  


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1967 to April 1970, 
including service in Vietnam.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).   The appellant's claims folder was subsequently 
transferred to the jurisdiction of the Phoenix, Arizona RO.  

In his substantive appeal, received in May 1996, the 
appellant indicated that he did not desire to appear before a 
hearing.  However, in a statement received in October 1996, 
the appellant requested copies of the medical records 
contained in his claims folder, before the conduct of his 
"oral...hearing."  In April 1998, the appellant failed to 
appear for a scheduled hearing at the RO.  A May 1998 report 
of contact memorandum reflects that although the appellant 
claimed he was not notified of the scheduling of the hearing, 
he advised RO personnel that if its conduct would delay the 
resolution of his claim he did not desire to appear. 

It appearing that the appellant does not desire a hearing on 
the issues presented, the Board finds the record is ready for 
appellate review of the issue of entitlement to service 
connection for PTSD.  The appellant's claim of entitlement to 
service connection for chloracne will be remanded for further 
development of the record.  


FINDINGS OF FACT

1. The appellant is not a combat veteran.

2. The evidence does not reflect that the appellant sustained 
a qualifying stressor during the course of his military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or as a result of the appellant's 
active military service.  38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he has PTSD, as a result of claimed 
stressful experiences he had while in Vietnam with the U.S. 
Marine Corps.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in service, or was 
manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1998).  Notwithstanding 
the lack of a diagnosis of a psychiatric disorder during 
service or within one year thereafter, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.

Factual Background

The appellant's report of separation from the Armed Forces 
reflects that he is the recipient of the National Defense 
Service Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal.   His military occupational specialty was 
that of message center man.  
The appellant's service personnel records reflect that he 
arrived in DaNang, Vietnam on September 8, 1968 and departed 
from there on August 31, 1969.  His record of "combat 
history - expeditions" reflects that he "[p]articipated in 
Counter-Insurgency [operations]" from September 6, 1968 to 
August 31, 1968.  His record of service log reflects that for 
this period, he was assigned as a communications center man 
upon his arrival until June 1969.  At that time, he was 
reassigned to duties as a supply administration man.  An 
lined-through entry appears in his assignments log reflecting 
that he was assigned to duties with the battalion police on 
August 31, 1969.  The assignment description substituted is 
supply administration.

In March 1997, the U.S. Marine Corps Historical Center 
forwarded copies of unit reports for the periods identified 
by the appellant as when his claimed stressors occurred.  
These reports do not reflect that the appellant's unit was 
involved in any combat action.  

In a statement received in October 1995, the appellant 
reported that while stationed in DaNang, Vietnam, his unit 
was shelled for 3 to 4 days at an unspecified time.  He 
reported that he was assigned part-time guard duties on a 
bunker when the presence of the enemy had been detected on 
his installation.  He stated that in about January 1969, he 
was assigned to carry a radio for a fire team that would 
patrol the surrounding countryside.  He stated that he and 
his unit then had six or seven engagements with enemy forces.  
He stated that he could remember first names or nicknames of 
those wounded.  He further stated that a counselor informed 
him that he had mentally "blocked out" some of the events 
that had taken place during his tour of duty.  

During the course of an October 1995 VA psychiatric 
examination, the appellant reiterated these claimed 
stressors.  He was diagnosed to have PTSD. 

Upon the RO's further request for corroborating information, 
the appellant reported in a December 1995 statement that 
while in Vietnam and assigned to the fire team, he engaged in 
a battle with the enemy "near an orphange (sic) run by nuns, 
roughly 3 to 4 miles [northwest]" of his unit headquarters, 
near the end of February 1969.  He also stated that another 
firefight took place in April 1969, and yet another "near 
Monkey [mountain] and Hill 327," in May and June 1969.  He 
stated that these engagements were not long in duration, and 
the encountered enemy were not many in number.  

Relevant Law and Analysis

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Further, the claim "need not be conclusive 
but only possible" in order meet the burden established in 
the statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); 
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,   7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board finds that the appellant has submitted a well-
grounded claim of service connection for PTSD.  Through the 
reports of the physician who diagnosed the appellant to have 
PTSD, the appellant has proffered (1) medical evidence of a 
current disability, (2) medical or lay evidence of an in-
service stressor which has been presumed credible for the 
limited purpose of ascertaining whether the claim is well 
grounded, and (3) medical evidence of a nexus between some 
incident of service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a) 
(1997). The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein. 
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is in 
support of or against the claim or is in equipoise.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 
Vet. App. at 55.  If the evidence is against the claim, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Under the law, the evidentiary assertions presented to well 
ground a claim are presumed to be true for the limited 
purpose of ascertaining whether the claim is well grounded.  
King, 5 Vet. App. at 21.  The well-grounded claim requirement 
parallels the rule applied in civil actions to determine 
whether a complaint has stated a cause of action -- a basis 
for affording the relief sought -- for which purpose the 
facts alleged are accepted as true.  Robinette v Brown, 8 
Vet. App. 71, 75 (1995).  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  See King, supra.   

Further, while the appellant's assertions are presumed for 
the limited purpose of ascertaining whether his claim is well 
grounded, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 
4 Vet. App. 102, 104-105 (1993).  The Board is then required 
to assess the credibility, and therefore the probative value 
of proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of his claim by affording him a medical examination and by 
obtaining relevant records which could possibly substantiate 
his claim.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 
38 U.S.C.A. § 5107(a).  
In this case, the appellant has been afforded a VA medical 
examination, and all reasonable attempts have been made to 
verify his claimed military service stressors.  

For a grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. § 3.304(f), requires the presence of 
three elements: (1) A current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor. Cohen, 10 Vet. App.  at 
138.

Regarding the initial § 3.304(f) PTSD element, if there is a 
current, clear, and unequivocal diagnosis of record from a 
mental-health professional, it is presumed to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen, 10 Vet. App. at 140.  In this matter, the 
appellant has been diagnosed to have PTSD.  

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App.  70, 76 (1994).  The Board is required to "make 
specific findings of fact as to whether or not the veteran 
was engaged in combat with the enemy and, if so, whether the 
claimed stressor is related to such combat."  Zarycki v. 
Brown, 6 Vet. App. 90, 98 (1993).  See also 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1998).

Having carefully reviewed the evidence of record, the Board 
finds that the appellant  is not a combat veteran.  See 
Zarycki, supra.  The appellant's record of assignments, 
awards, and decorations reflect no indicia of combat service.  
Moreover, the operational history of the appellant's unit in 
Vietnam does not reflect any hostilities, combat action, or 
enemy or friendly casualties during his tenure.  

The notation in the appellant's service record that he 
"participated" in counter-insurgency operations is not 
indicative of combat participation.  There can be no doubt 
that as a member of the U.S. Marine Corps stationed in 
Vietnam,  the appellant together with the entire Armed Forces 
there stationed may be said to have so "participated."  In 
this regard, the dates as specified by the service department 
appears to cover each and every day of the appellant's 
Vietnam tenure.  However, the report does not specify that 
the appellant participated in combat. 

The appellant's record of assignments also shows no 
participation in combat or related activities.  Instead, it 
reflects that he was assigned as a communications center 
worker, consistent with his military occupational specialty.  
The appellant's report of having been assigned to radio 
operations duties with a patrol unit during the latter part 
of his tour in Vietnam is directly belied by the record of 
his service assignments.  As noted in the statement of  
facts, the record of assignments reflects that the appellant 
was assigned to administrative supply duties.  The lining 
through of the designation of battalion police as the last 
duty description is particularly significant.  In the Board's 
view, the substitution of the designation as supply 
administration indicates that at least in the service 
department's view, the appellant's duties did not encompass 
any responsibilities consistent with his account of having 
participated in patrolling or other similar functions.  

The appellant is therefore not a combat veteran, and the 
presumptive provisions attached to such status under 
38 U.S.C.A. § 1154(b) are not therefore applicable.  See 
Zarycki, supra.  

If the claimed stressor is not combat related, "the 
veteran's lay testimony regarding [an] in-service stressors 
is insufficient, standing alone, to establish service 
connection and must be corroborated by 'credible evidence,'" 
Doran v. Brown, 6 Vet. App.  283, 289 (1994).  Stated 
alternatively, in order to grant service connection for PTSD 
to a non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  

There is no evidence adduced that supports the appellant's 
account of having experienced any of the stressors.  In this 
regard, the Board notes that the appellant has repeated that 
he is unable to recall further details that would serve as 
the basis for further research of this critical issue.  In 
this regard, there has been no showing that any further 
evidence exists, either by way of missing service records, 
colleagues' reports, or other information, which would 
corroborate his participation in claimed activities 
substantiating the occurrence of the stressors.  There is  no 
other evidence suggesting that information exists that would 
bear upon the appellant's claim in this regard.  The duty to 
assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  Counts v. Brown, 6 
Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  

The Board has noted the opinions of the appellant's treating 
physician as to the sub-silentio belief that the claimed 
stressors occurred.  However, the issue of the occurrence of 
claimed in-service stressors is an adjudicative, and not a 
medical matter.  Cohen, 10 Vet. App. at 142;  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).  Moreover, the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see also Harder v. Brown, 
5 Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993).  

In short, there is no credible evidence that any one of the 
claimed in-service stressors occurred.  For the reasons and 
bases stated above, the Board concludes that the 
preponderance of the evidence is against the claim.  The 
appellant's claim of entitlement to service connection for 
PTSD is accordingly denied.  


ORDER

Service connection for PTSD is denied.


REMAND

The appellant seeks service connection for chloracne on a 
presumptive basis.  The appellant was diagnosed to have 
chloracne during the course of a January 1996 VA 
dermatological examination.  However, his claim was denied 
because chloracne did not manifest within the time frames as 
established for presumptive service connection under 
38 C.F.R. § § 3.307(a)(6) and 3.309(e).  

Where, as here, the appellant was found on examination to 
have chloracne or other acneform disease consistent with 
chloracne, but the condition is not found to have been 
manifest within one year after the appellant was exposed to 
herbicides in service, the condition would not be presumed to 
have been incurred in service. 38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

Although in his claim the appellant reported that he was 
receiving ongoing treatment for the disorder beginning in 
July 1995, in a separate note accompanying his claim he 
reported that he had been diagnosed to have the disorder at 
the Phoenix, Arizona, VA Medical Center in June 1970.  The 
Board notes that records of the appellant's claimed treatment 
afforded by the Phoenix VA Medical Center dating from May 
1995 have been requested by the RO, there has been no attempt 
made to secure any treatment records dating from June 1970.  

Accordingly, the appellant's claim of entitlement to service 
connection for chloracne due to herbicide exposure is 
REMANDED for the following development:

1.  The RO should contact the appellant 
and ascertain if the appellant has 
received any VA, private, or other 
medical treatment that is not evidenced 
by record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  In particular, the RO should 
specifically request any treatment 
records dating from June 1970 for any 
dermatological disorder from the Phoenix, 
Arizona, VA Medical Center.

2.  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations.  In particular, the RO 
should consider  the appellant's claim of 
entitlement to service connection on a 
direct basis, and also upon the 
presumptive provisions of 38 C.F.R. 
§ § 3.307(a)(6) and 3.309(e).  

If the benefit sought on appeal remains denied, the appellant 
should be furnished a supplemental statement of the case, 
including any additional laws and regulations, and given the 
applicable time to respond thereto.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The National Defense Service Medal is awarded for honorable active service for any 
period between June 27, 1950 and July 27, 1954, or between January 1, 1961 and August 
14, 1974.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense 
Manual 1348.33-M, July 1990).  The Vietnam Service Medal is awarded to all members of 
the Armed Forces of the United States serving at any time between July 4, 1965 and March 
28, 1973 in Thailand, Laos, or Cambodia or the airspaces thereover in direct support of 
operations in Vietnam.  Id. at 6-1.  The Republic of Vietnam Campaign Medal is awarded 
to those personnel who (1) served in the Republic of Vietnam for 6 months during a 
specified period; or, (2) served outside the geographical limits of the Republic of Vietnam 
but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 
months; or, (3) served in the Republic of Vietnam or outside its geographical limits for less 
than 6 months but were wounded, captured or killed.  Id.     

